Citation Nr: 0407080	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-04 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a tender scar 
from a gunshot wound to the abdomen, currently rated 10 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids and 
anal fissure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to March 1971, 
including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that decision, the RO continued the 10 
percent evaluation the veteran was receiving for a tender 
scar on his abdomen, which was caused by a gunshot wound.  
The RO also denied his petition to reopen his claim for 
service connection for hemorrhoids and anal fissure.

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board in his May 2002 VA Form 9.  But in a June 
2003 statement in support of claim, VA Form 21-4138, he 
indicated he was unable to attend the scheduled hearing.  
He has not requested to reschedule it.  So his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2003).  His representative, however, submitted an informal 
hearing presentation in February 2004.

Unfortunately, for the reasons explained below, both claims 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's January 2001 claims in this case.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The VCAA's duty to notify applies to both a petition to 
reopen a claim and an original claim for benefits.  
Quartuccio, 16 Vet. App. at 186-187.  In the present case, 
the RO did not notify the veteran of the VCAA and its 
application to his claim for an increased rating for his scar 
and his petition to reopen his claim for hemorrhoids and anal 
fissure.  The RO's only letter to him as to his rights under 
the VCAA - a letter that did not specifically mention the 
VCAA - was a March 2002 letter in response to his claim for a 
total disability rating based on individual unemployability 
(TDIU).  That is an entirely different issue than the ones at 
hand.  The RO's May 2001 letter to the veteran did indicate 
that he needed to submit new and material evidence to reopen 
his claim for hemorrhoids and anal fissure, but the letter 
still did not mention the VCAA or discuss its meaning.  The 
RO thus failed to fulfill its duty to notify the veteran of 
the VCAA and its application to his claims on this appeal, 
and the case must therefore be remanded for such 
notification.

In addition, the May 2001 report of the VA examination 
performed in connection with the veteran's claim for the 
tender scar on his abdomen states:  "There is no C file or 
medical record available on this veteran."  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) (Court) stated that a medical examination 
conducted in furtherance of the VA's duty to assist "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  See 38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 585, 592 (1991).  
This duty exists even where, as here, entitlement to 
compensation already has been established, an increase in the 
disability rating is at issue, and the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In this case, the VA examiner who 
performed the evaluation in question did not have the benefit 
of the information in the veteran's claims file or prior 
medical records, and the claim for an increased rating for 
his abdominal scar must be remanded for this reason as well.

Also, during the pendency of the veteran's appeal, the 
criteria for evaluating disabilities of the skin, including 
scars, were changed effective August 30, 2002.  67 Fed. Reg. 
49,590 - 49,599 (2002) codified at 38 C.F.R. § 4.118).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  Recently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the amendments to the regulations 
at issue in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  The amendments to 38 
C.F.R. 4.118, Diagnostic Code 7800, et seq., do not contain 
such language.  But none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the more favorable of the two versions of a regulation 
that was revised during his appeal allows application of the 
prior version of the regulations to the period on or after 
their effective dates.  See VAOPGCPREC 3-2000, 
2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) 
(where amendment is more favorable, Board should apply it to 
rate disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change); Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "more favorable version" rule to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).

In this case, unfortunately, the RO did not (and could not 
possibly have) cited or considered the revised criteria that 
became effective August 30, 2002, because these changes had 
not taken effect at the time of the August 2001 rating 
decision.  This being the case, there is potential prejudice 
to the veteran if the RO does not consider the revised rating 
criteria in the first instance-before the Board makes any 
decision concerning this claim on appeal.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Similarly, the VA examination was performed pursuant to the 
old criteria for rating skin disorders.  The new VA 
examination should, therefore, address the revised rating 
criteria and consider any additional evidence.

After reviewing the new VA examination, the RO should address 
(1) whether, for the period prior to August 30, 2002, the 
veteran was entitled to a rating higher than 10 percent under 
the old criteria and (2) whether, for the period on and after 
August 30, 2002, he is entitled to a higher rating under 
either the old or the new criteria.

The Board also notes in connection with the veteran's 
petition to reopen his claim for hemorrhoids and anal 
fissure, the RO did not discuss in its August 2001 rating 
whether the evidence submitted since the previous, March 1991 
denial of this claim was new and material with regard to the 
disability as secondary to the gunshot wound to his abdomen.  
While the RO did mention this possibility in its March 2002 
statement of the case (SOC), it did not list 38 C.F.R. 
§3.310(a) (2003), pertaining to secondary service connection, 
along with the other regulations.  The RO should ensure that, 
along with general service connection principles, the issue 
of secondary service connection is discussed, and the 
relevant regulation listed, in its supplemental SOC (SSOC) 
issued in accordance with this remand, especially in light of 
the veteran's statement on his May 2002 Form 9 that his 
hemorrhoids and anal fissure are secondary to his service-
connected abdomen condition.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes informing the veteran that the 
VCAA applies to both of the claims in 
this appeal, in accordance with 
Quartuccio and any other applicable legal 
precedent.  He should also be asked to 
submit any relevant evidence in his 
possession concerning his claims.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since October 2002, including, but not 
limited to, any additional treatment 
he has received relating to his abdominal 
scar or hemorrhoids and anal fissure at 
the Martinsburg, West Virginia VA Medical 
Center (VAMC).  Any records obtained 
should be associated with the other 
evidence in the claims file.

3.  After any additional evidence is 
obtained, schedule the veteran for a new 
VA dermatological examination of his 
service-connected tender scar from a 
gunshot wound to the abdomen, and ensure 
the VA examiner is in possession of and 
has reviewed the claims file prior to the 
examination.  The examiner should conduct 
all necessary tests and studies.

The examiner should indicate the extent 
of the functional limitations caused by 
the service-connected tender scar of the 
abdomen.  The examiner should also 
describe the scar in detail.  In 
particular, specify the length and width 
and area of the scar and the degree of 
any disfigurement from it; whether the 
scar is poorly nourished with repeated 
ulceration; whether the scar is tender 
and painful on objective demonstration; 
whether the contour of the scar is 
elevated or depressed on palpation, or 
adherent to underlying tissue, or hypo- 
or hyper- pigmented in an area exceeding 
six square inches (39 sq. cm.); and 
whether the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc) 
in an area exceeding six square inches 
(39 sq. cm.), indurated or inflexible in 
an area exceeding six square inches 
(39 sq. cm.).

The examiner should express an opinion on 
whether pain in the abdomen could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.

If an opinion cannot be rendered, please 
explain why this is not possible or 
feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then readjudicate the claims.  The 
claim for an increased rating for the 
veteran's abdominal scar should be 
adjudicated under both the old and new 
rating criteria as indicated in this 
decision.  If either claim continues to 
be denied, send the veteran and his 
representative an SSOC and give them time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



